Citation Nr: 0008192	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  94-07 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of cervical 
and thoracic spine trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to June 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied service connection 
for residuals of cervical and thoracic spine trauma, denied 
service connection for bilateral ankle trauma and denied a 
compensable evaluation for sacroiliac joint pain.  The 
veteran appealed the decision to the Board which remanded the 
case to the RO in November 1996 for further development.  
After completion of the requested development to the extent 
possible and continued denial of the veteran's claim 
pertaining to his cervical and thoracic spine the RO returned 
the case to the Board for further appellate review.

The Board notes that during the pendency of this appeal the 
RO granted service connection for bilateral chronic ankle 
sprains, thereby constituting a complete grant of this 
benefit.  Also during the pendency of this appeal, the 
veteran withdrew his appeal pertaining to an increased rating 
for sacroiliac joint pain after the RO granted a 10 percent 
rating for this disorder.  Therefore, these issues are no 
longer on appeal before the Board.


REMAND

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's 
claim.

Specifically, the Board notes that its November 1996 REMAND 
expressly requests that the veteran undergo a VA examination 
by an appropriate specialist to determine the extent, if any, 
to which a current upper spine disorder was caused, 
aggravated or otherwise related to upper back injuries the 
veteran sustained in a September 1979 in service traffic 
accident.  Service medical records disclose that the veteran 
sustained injuries to his cervical and thoracic spine as a 
result of the accident.  At his July 1995 RO hearing the 
veteran testified about continuing upper back discomfort 
residual to traumatic injuries he sustained in the accident 
in service.  However, although the claims file was available 
to the VA physician who provided a May 1998 joints 
examination, the examination report states that "[t]here 
wasn't any evidence in [the veteran's] C-file that he 
sustained any spine injuries during his military service."  
Because evidence associated with the C-file at the time of 
the May 1998 examination establishes that the physician's 
statement is demonstrably false, the Board is constrained to 
REMAND this matter again for additional development in the 
form of a reliable spinal examination.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
due process of law and full consideration of this appeal.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should afford the veteran a VA 
examination by an appropriate specialist 
(1) to determine the nature and extent of 
a current thoracic and cervical spine 
disorder, if any, and (2) to provide an 
opinion on whether it is at least as 
likely as not that a current thoracic and 
cervical spine disorder was caused, 
aggravated or otherwise related to in-
service findings, including those related 
to a September 1979 traffic accident.  
The examiner must provide a complete 
rationale for each opinion expressed.  
The examiner must have access to and 
review the claims file before the 
examination and must conduct all 
indicated studies and tests.

2.  The veteran is advised that failure 
to report for a scheduled examination may 
have consequences adverse to the claim.  
38 C.F.R. § 3.655 (1999); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

3.  The RO must ensure that all of the 
aforementioned development activity is 
fully completed and the RO must, if 
necessary, implement corrective action.

Thereafter, the RO should readjudicate the veteran's claim 
for entitlement to service connection for residuals of 
cervical and thoracic spine trauma.  If the RO denies the 
benefit sought on appeal, it should issue a supplemental 
statement of the case and provide the veteran with a 
reasonable time within which to respond.  The RO then should 
return the case to the Board for final appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



